Citation Nr: 1417258	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-18 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In June 2010 the Veteran testified during a Board hearing before the undersigned at the RO; a transcript of the hearing is of record.  

In September 2010, the Board found that new and material evidence had been submitted to reopen the claim for service connection for a low back disability.  The reopened claim was remanded for further development.  After completing additional development, the RO continued to deny the claim, as reflected in a January 2011 supplemental statement of the case (SSOC).  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they do not include any additional relevant documents.


FINDING OF FACT

A low back disability was not incurred in or aggravated by service and degenerative changes in the lumbar spine were not manifested within one year of separation from service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a low back disability are not met or approximated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was provided with the relevant notice and information in an August 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The August 2008 letter informed him of the information and evidence necessary to reopen the claim for service connection for a lower back condition and advised him of the elements necessary to substantiate the underlying claim for service connection.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination to evaluate his claimed low back disability in January 2011.  

The claim for service connection was remanded in September 2010 in order to allow the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), for each private care provider who had treated him for low back complaints, including the Abai Neuroscience Center; to obtain updated treatment records from the Kansas City VA Medical Center (VAMC); and to afford the Veteran a VA examination to obtain an etiological opinion regarding his claimed low back disability.  The Veteran subsequently returned releases to allow VA to request treatment records from several private providers, specifically, William Newton Memorial Hospital, Abay Neuroscience Center, Dr. Vaidya, and the Family Care Center.  Records from each of these providers were requested by the RO in November 2010 and all identified records have been associated with the claims file.  

While the September 2010 remand instructed that additional treatment records from the Kansas City VAMC be obtained, the record reflects that the Veteran has only received VA treatment at the Wichita VAMC.  Records from this facility, dated from March 1998 to September 2010 were associated with the claims file after the Board's remand.  The January 2011 VA examination report includes a medical opinion addressing the etiology of the Veteran's low back disability which is supported by a rationale and is responsive to the September 2010 remand directive.  Thus, and as will be discussed further below, the examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In light of the foregoing, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board has considered that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the June 2010 hearing, the undersigned identified the issue on appeal at that time, whether new and material evidence had been submitted to reopen a claim for service connection for lumbosacral strain.  The undersigned did not specifically discuss the criteria necessary to establish the underlying claim for service connection; however, she and the Veteran's representative did ask questions pertinent to the relationship between the Veteran's current low back disability and service.  As the Veteran's testimony addressed the relationship between his current low back disability and service, the question for consideration in adjudication of this claim, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Although the undersigned did not specifically seek to identify any pertinent evidence that was not associated with the claims file, such was not necessary because the Veteran has volunteered his treatment history throughout the pendency of the appeal.  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the June 2010 hearing.  Moreover, neither the Veteran nor his representative has alleged that there were any deficiencies in the hearing under section 3.103(c)(2). See Bryant, 23 Vet. App. at 497-98. 

Significantly, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the development of the Veteran's claim, discussed above, the Board finds no deficiency in the Board hearing or in development of the claim.  See id. 

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

The Veteran's service treatment records include an October 1967 record indicating that, nine days after entry into service, he complained of pain in the right lumbosacral area of one year's duration.  The RO initially denied the claim for service connection for a back condition in April 1970 based on a finding that the back condition existed prior to service and was not aggravated thereby.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  38 U.S.C. § 1111; Wagner, 370 F3d. at 1345.  

A low back condition was not noted upon entry into service; rather, clinical evaluation of the spine on induction examination in August 1967 was normal.  Accordingly, presumption of soundness applies as to the Veteran's claimed low back disability.  Therefore, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's low back condition preexisted service, it must find (1) that clear and unmistakable evidence shows that the low back condition preexisted service; and (2) that clear and unmistakable evidence shows that his low back condition was not aggravated by service.  Horn v. Shinseki, 25 Vet.App. 231, 234 (2012).  

In his August 1967 Report of Medical History prior to entry into service, the Veteran denied having or ever having had recurrent back pain.  During the June 2010 hearing, the Veteran testified that he did not have any injury to his back, or any back disability that he knew of, prior to entry into service.  Despite the October 1967 report of pain in the right lumbosacral area of one year's duration, in light of the Veteran's August 1967 denial of recurrent back pain and his June 2010 testimony, the evidence does not clearly and unmistakably establish that the low back condition pre-existed service.  

As there is not clear and unmistakable evidence establishing that the Veteran had a pre-existing low back condition at entry into service, he is presumed sound at entrance.  Consequently, the claim becomes one for direct service connection.  

VA and private treatment records reflect that the Veteran has a current low back disability.  For example, a June 2008 MRI of the lumbar spine revealed diffuse degenerative disc disease (DDD) with acquired central and foraminal stenosis at multiple levels.  The January 2011 VA examiner rendered a diagnosis of lumbar DDD with reduced range of motion and central and foraminal stenosis at multiple levels with L3-L4 disc herniation and radiculopathy by MRI and EMG/NCS.  Thus, the first element of the service connection claim, a current disability, is satisfied.  

Regarding in-service injury, the Veteran has reported incurring a back injury when carrying a heavy pipe in October 1967.  He is competent to report in-service injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  His reports of this injury are corroborated by the October 1967 service treatment record documenting that he was seen with a complaint of pain in the right lumbosacral area.  Thus, the second element of the service connection claim is also satisfied. 

The remaining question, then, is whether there is a nexus between the current low back disability and service.  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at.  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.  

A January 2011 X-ray obtained in conjunction with the VA examination documents degenerative changes throughout the lumbar spine.  Arthritis is a chronic disease listed in section 3.309(a); therefore, the provisions of subsection 3.303(b) for chronic disabilities apply.  Walker, 708 F.3d at 1338.  

The Veteran has, at times, reported a continuity of symptomatology of back problems since service.  In this regard, during private treatment in August 2008, the Veteran described a multi-year history of worsening pain in his low back, left hip, and left leg and dated the onset of his pain to a 1967 lifting accident in service.  In his May 2011 Informal Hearing Presentation (IHP), the Veteran's representative stated that the Veteran had reported continuity of symptoms in regard to his claimed lumbar spine disability.  

The Veteran is competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  Nevertheless, the assertions of a continuity of symptomatology following the 1967 injury are outweighed by the evidence of record.  In this regard, in his Report of Medical History at separation in May 1969, the Veteran denied having or ever having had recurrent back pain.  In October 1969, the Veteran signed a statement of medical condition in which he indicated that he had undergone a separation examination more than three working days prior to his departure from the place of separation and, to the best of his knowledge, there had been no change in his medical condition.  During VA examination in March 1970, the Veteran reported that his back would occasionally catch and cause sharp pain when he tried to stoop, bend, or lift heavy loads, with pain or aching persisting for up to 24 to 48 hours.  He indicated to the examining physician that his back occasionally bothered him and the pain could last overnight.  

In April 2000, the Veteran presented to the VAMC to find out the results of a January 2000 lumbar spine X-ray and he denied any active pain in his back.  The assessment was low back pain, stable.  Although the Veteran indicated in a September 2000 notice of disagreement (NOD) that he believed that the doctor's statement that he had no back pain was taken out of context, as he had current back pain, and VA treatment records dated from March 1998 to September 2010 do reflect complaints regarding and treatment for back pain, these records do not demonstrate a continuity of symptomatology of back pain.  Rather, in January 2001, the Veteran reported that he did not have pain and had not had pain in the recent past.  A January 2002 pain assessment indicates that the Veteran reported low back pain for three months.  During treatment in April 2002, the Veteran reported that he did not have pain and had not had pain in the recent past.  The Veteran reported no pain during a May 2003 pain assessment.  

During private treatment in March 2005, the Veteran complained of low back pain which began in November 2004 when he had a broken seat in his truck.  He stated that his seat was fixed and the pain seemed to subside, although he described some mild back discomfort on awakening.  The physician noted that the Veteran did not have a protracted history of back pain, neurogenic claudication, or leg pain.  

Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).   Moreover, the Veteran testified during the June 2010 hearing that, while he had more back problems during his recruit training, "nothing that was continuous."  Rather, if he stood up or bent over wrong, his back would go out and he would take some aspirin.  He denied re-injuring his back during service after the October 1967 incident.  

In light of the inconsistencies in his statements regarding the history of his low back problems, the Veteran's assertions of a continuity of symptomatology of back problems since service are not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Thus, service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.  

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). The relationship between current low back condition and service, however, must be established by evidence of a nexus. See Walker, 708 F.3d at 1338-39.

Here, there is simply no competent, probative evidence of a nexus between the Veteran's current low back condition and service.  A June 2008 report of an MRI of the lumbar spine reflects that the Veteran was being evaluated for bilateral paresthesias in the feet and bilateral leg weakness and he wanted the report to note that this was from a lifting injury 41 years prior.  Similarly, a June 2008 nerve conduction study report notes a history of a lower back injury in service in 1967 with the Veteran's report of remnant lumbosacral pain with associated distal numbness and radiating dysesthesias in the lower extremities.  However, these physicians were merely transcribing history provided by the Veteran.  As such, the inclusions of the Veteran's assertion that his current condition was from his 1967 injury do not constitute competent evidence of the required nexus.  See Leshore v. Brown, 8 Vet App. 406, 409 (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).

In January 2011, a VA examiner reviewed the claims file and noted the Veteran's complaint of a low back problem with an onset in October 1967.  During that examination, the Veteran described his October 1967 injury when lifting a pipe.  He reported that his back improved after two weeks without any care and, after service, it flared up for the first time in the 1970s while working loading trucks by machine.  The Veteran indicated that his back continued to flare at least once or more per year through the 1970s, 1980s, 1990s, and into the 2000s.  The diagnosis was lumbar DDD with reduced range of motion and central and foraminal stenosis at multiple levels with L3-L4 disc herniation and radiculopathy by MRI and EMG/NCS.  The examiner opined that it was less likely as not (less than 50/50 probability) that the currently diagnosed low back disability was caused by or a result of military service.  She explained her opinion, noting that, examination of the lumbosacral spine in October 1967 after the lifting incident was normal and the spine was again normal on discharge examination in 1969, at which time the Veteran also denied recurrent back pain.  Therefore, the examiner concluded that the October 1967 lifting incident was of an acute and transitory nature without a nexus for aggravation.  She added that, therefore, the recurrences of the low back condition several years after service and to the present were also unrelated to any military incident.  

The January 2011 opinion, that the Veteran's current low back disability is not related to service, is highly probative regarding the nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner formed her opinion after interview with and examination of the Veteran as well as review of the claims file.  Her opinion was also supported by a clearly-stated rationale.  

The Board has considered that the VA examination report indicated that the Veteran's back first flared up after service in the 1970s and the examiner referenced recurrences of the Veteran's low back condition several years after service to the present.  Reports of occasional back pain with mild pain on percussion on examination were documented in the March 1970 VA examination report, less than one year after separation from service.  While the January 2011 VA examiner did not specifically discuss the symptoms and findings as reported in March 1970 in her report, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  

The January 2011 examiner did review the claims file (which would have included the March 1970 VA examination report) and considered the Veteran's report of his condition flaring through the 1970s, 1980s, and 1990s and into the 2000s, but nevertheless provided a negative nexus opinion.  Moreover, it is significant that the basis for the VA examiner's negative nexus opinion was a finding that the October 1967 injury was acute and transitory nature, and the rationale for this conclusion was that examination of the spine after that incident was normal; the Veteran denied recurrent back pain on separation examination in 1969; and evaluation of the spine on separation in 1969 was normal.  

The January 2011 VA examiner's opinion was based on review of the claims file, examination of the Veteran, and history as provided by the Veteran.  The examiner's etiological opinion regarding the current low back disability was well-explained and based on a history that is consistent with what is shown in the claims file, that is, an October 1967 physical examination of the lumbosacral spine revealing no obvious deformity and full range of motion with normal X-ray as well as the 1969 denial of recurrent back pain and normal examination of the spine.  The examination report also does note that the Veteran's back flared from the 1970s to the 2000s.  Because this examination report sufficiently conveys the examiner's judgment on the nexus question and is supported by an adequate rationale, it is adequate.  See Monzingo, 26 Vet. App. at 105.  

Thus, the January 2011 opinion weighs against the claim for service connection. The Veteran has not presented or identified any existing, contrary medical opinion that, in fact, supports the claim for service connection. 

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  Here, there is no evidence that degenerative changes in the lumbar spine manifested to a compensable degree within one year of separation from service.  A March 1970 X-ray of the lumbosacral spine was negative.  The first mention of radiological evidence of degenerative changes in the lumbar spine is a January 2000 VA treatment record which reports that the Veteran's lumbar X-rays looked positive for degenerative joint disease (DJD).  As this January 2000 X-ray is dated over 30 years after separation from service, service connection is not warranted on a presumptive basis.  

In addition to the medical evidence, the Board has considered the Veteran's contention that he has a current low back disability related to service.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The Veteran does not have or claim to have any specialized knowledge in the field of medicine.  The Board therefore finds that the etiology of his current low back disability is beyond his competence.  Moreover, the question of etiology of this condition is complex in nature.
 
Therefore, to the extent he has asserted that he has a low back disability related to service, the Board finds such assertions to be of little probative value, especially in relation to the January 2011 VA examiner's opinion, as the Veteran is not competent to opine on this complex medical question.  His contentions regarding etiology of his current low back disability are outweighed by the medical evidence of record, specifically the opinion of the January 2011 VA examiner.

For all the foregoing reasons, the claim for service connection for a low back disability is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


